— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered April 2, 1984, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Upon accepting the defendant’s plea of guilty, the trial court advised the defendant that if the probation report persuaded it that a conditionally promised sentence could not be imposed, he would be afforded an opportunity to withdraw his plea. That eventuality occurred but the defendant, knowing that he would receive the sentence that was thereafter actually imposed, declined the offer to withdraw his plea (see, People v Schultz, 73 NY2d 757; People v Sterling, 73 NY2d 757; People v Selikoff 35 NY2d 227, cert denied 419 US 1122; cf., People v Burton, 133 AD2d 276, lv denied 70 NY2d 798). He shows no basis to complain that the sentence was excessive (cf., People v Kazepis, 101 AD2d 816).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Lawrence, Spatt and Harwood, JJ., concur.